DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 11/13/2020 has been accepted and entered. Accordingly, claims 1, 2, 3, 14, and 15 are amended and claims 21-26 are added. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the amended limitation recites “wherein the predicting the time is based the pattern data; the pre-driving activity data; and calendar and/or social media data of the user” such that it is unclear if Applicant intended to delete or delete the entirety of “on at least one selected from the group consisting of” such that it is unclear if one or more of the “pattern data; the pre-driving activity data; and calendar and/or social media data of the user” is required. It is additionally unclear if one or more of the above data are required since “and/or” is used at the end of the list of data. In addition, none of the list of data is provided with a limiting definition and furthermore, the “types” of data overlap such that it is unclear if the different data is required.  For example, “the system may detect that the user starts the vehicle before 7:30 AM every weekday morning” could be considered pattern data, pre-driving activity data and calendar data based on the broadest reasonable plain language meaning of pattern, pre-driving, 
Similarly new claim 26 is rejected under 35 U.S.C. 112(b) as indefinite with respect to the limitation “predicting the time is based on a combination of the pre-driving activity data and calendar and/or social media data from an electronic calendar of the user and/or data from a social media account of the user” since it is unclear whether the limitation is intended to require, for example a combination of pre-driving activity data OR calendar data or social media data or if the limitation is intended to require pre-driving activity data and calendar data OR social media data. In addition, none of the list of data is provided with a limiting definition and furthermore, the “types” of data overlap such that it is unclear if the different data is required.  For example, “the system may detect that the user starts the vehicle before 7:30 AM every weekday morning” (Spec. ¶ 15) could be considered pattern data, pre-driving activity data and calendar data based on the broadest reasonable plain language meaning of pattern, pre-driving, and calendar. For the purposes of examination, claim 2 will be construed under the broadest reasonable interpretation that one of the list of data is required due to the “and/or” clause.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 22-26 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Patent Application Publication No. 2018/0060742 to Penilla et al. (Penilla)

predict a time a user will start driving a vehicle (FIG. 19A-22D, i.e., FIG. 22D “learned behavior vehicle application”, “vehicle is usually started at 894 am and defrosted for 7 minutes when ice is present and usually departs at 811 am, but the user needs 12 minutes to refuel. Start vehicle at 7:52 am”) (¶185 “the assumption and reasoning logic engine has determined that the user may want to have his or her car automatically started at 7:55 am because the user typically starts the car at 8 am. Starting the car at five minutes early will allow the system to heat the vehicle to the user's typical liking. However, the assumption and reasoning logic may have only reached a level of confidence of 75% where 80% confidence is required to act without user input. Thus, the system, being only 75% sure that the car should be turned on will automatically send the user an alert requesting a decision on whether or not to turn the vehicle on. Once the user 121 provides an decision remotely on their remote device 210a, the decision engine 2218 updates the assumption module 2216 so that it can augment it's assumptions for an updated level of confidence on the next action trigger. These actions by the user automatically and continually update the assumption and reasoning logic module 2216 in order to fine tune the level of confidence on acting without user input and learn the user's behavior for future decisions”) (¶188-189 “if the system had determined that the user typically starts his vehicle at 8 am but the user's calendar shows a meeting at 730 am located at a location that does not match the current location, the vehicle may assume that the car should be started at 725. They system will determine its level of confidence of the decision and may poll the user for a decision”);
determine freezing conditions (FIG. 22D, 22C “temperature is in the 30s”) (¶189 “if the temperature is in the 30s inside the vehicle, the user will most likely set the interior temperature to between 70 and 80 degrees, it is not likely that the user will use the are conditioning unit, if there is ice on the windshield, the user will most likely defrost the windshield for 7 minutes before departure”);
determine a time to start a deicing system of the vehicle based on the predicted time and the determined freezing conditions (FIG. 22D, 22C “temperature is in the 30s”) (¶189 “if the temperature is in the 30s inside the vehicle, the user will most likely set the interior temperature to between 70 and 80 
generate an output to start the deicing system at the determined time (FIG. 22D “defrosted for 7 minutes when ice is present”), 22C “temperature is in the 30s . . . activate defrosting measures for 7 minutes before departure”) (¶189 “if the temperature is in the 30s inside the vehicle, the user will most likely set the interior temperature to between 70 and 80 degrees, it is not likely that the user will use the are conditioning unit, if there is ice on the windshield, the user will most likely defrost the windshield for 7 minutes before departure”)
wherein the predicted start time is based on pattern data (FIG. 19A-22D, i.e., FIG. 22D “learned behavior vehicle application”, “vehicle is usually started at 894 am and defrosted for 7 minutes when ice is present and usually departs at 811 am, but the user needs 12 minutes to refuel. Start vehicle at 7:52 am”) (¶185 “the assumption and reasoning logic engine has determined that the user may want to have his or her car automatically started at 7:55 am because the user typically starts the car at 8 am. Starting the car at five minutes early will allow the system to heat the vehicle to the user's typical liking. However, the assumption and reasoning logic may have only reached a level of confidence of 75% where 80% confidence is required to act without user input. Thus, the system, being only 75% sure that the car should be turned on will automatically send the user an alert requesting a decision on whether or not to turn the vehicle on. Once the user 121 provides an decision remotely on their remote device 210a, the decision engine 2218 updates the assumption module 2216 so that it can augment it's assumptions for an updated level of confidence on the next action trigger. These actions by the user automatically and continually update the assumption and reasoning logic module 2216 in order to fine tune the level of confidence on acting without user input and learn the user's behavior for future decisions”) (¶188-189 “if the system had determined that the user typically starts his vehicle at 8 am but the user's calendar shows a meeting at 730 am located at a location that does not match the current location, the vehicle may assume that the car should be started at 725. They system will determine its level of confidence of the decision and may poll the user for a decision”);
the computer device determines a first confidence of the predicted start time based on the
assumption and reasoning logic may have only reached a level of confidence of 75% where 80% confidence is required to act without user input. Thus, the system, being only 75% sure that the car should be turned on will automatically send the user an alert requesting a decision on whether or not to turn the vehicle on. Once the user 121 provides an decision remotely on their remote device 210a, the decision engine 2218 updates the assumption module 2216 so that it can augment it's assumptions for an updated level of confidence on the next action trigger. These actions by the user automatically and continually update the assumption and reasoning logic module 2216 in order to fine tune the level of confidence on acting without user input and learn the user's behavior for future decisions”) (¶188-189 “if the system had determined that the user typically starts his vehicle at 8 am but the user's calendar shows a meeting at 730 am located at a location that does not match the current location, the vehicle may assume that the car should be started at 725. They system will determine its level of confidence of the decision and may poll the user for a decision”)
the computer device obtains pre-driving activity data after the determining the first confidence (¶185 “the assumption and reasoning logic engine has determined that the user may want to have his or her car automatically started at 7:55 am because the user typically starts the car at 8 am. Starting the car at five minutes early will allow the system to heat the vehicle to the user's typical liking. However, the assumption and reasoning logic may have only reached a level of confidence of 75% where 80% confidence is required to act without user input. Thus, the system, being only 75% sure that the car should be turned on will automatically send the user an alert requesting a decision on whether or not to turn the vehicle on. Once the user 121 provides an decision remotely on their remote device 210a, the decision engine 2218 updates the assumption module 2216 so that it can augment it's assumptions for an updated level of confidence on the next action trigger. These actions by the user automatically and continually update the assumption and reasoning logic module 2216 in order to fine tune the level of confidence on acting without user input and learn the user's behavior for future decisions”); and
assumption and reasoning logic may have only reached a level of confidence of 75% where 80% confidence is required to act without user input. Thus, the system, being only 75% sure that the car should be turned on will automatically send the user an alert requesting a decision on whether or not to turn the vehicle on. Once the user 121 provides an decision remotely on their remote device 210a, the decision engine 2218 updates the assumption module 2216 so that it can augment it's assumptions for an updated level of confidence on the next action trigger. These actions by the user automatically and continually update the assumption and reasoning logic module 2216 in order to fine tune the level of confidence on acting without user input and learn the user's behavior for future decisions”).
With respect to claim 22, Penilla discloses the computer program product of claim 15, wherein: the pattern data comprises data observed from the user's historic driving patterns with the vehicle; the pre-driving activity data comprises data obtained from an Internet of Things device and/or a user device; and the pre-driving activity data differs from calendar data.
(FIG. 19A-22D, i.e., FIG. 22D “learned behavior vehicle application”, “vehicle is usually started at 894 am and defrosted for 7 minutes when ice is present and usually departs at 811 am, but the user needs 12 minutes to refuel. Start vehicle at 7:52 am”) (¶185 “the assumption and reasoning logic engine has determined that the user may want to have his or her car automatically started at 7:55 am because the user typically starts the car at 8 am. Starting the car at five minutes early will allow the system to heat the vehicle to the user's typical liking. However, the assumption and reasoning logic may have only reached a level of confidence of 75% where 80% confidence is required to act without user input. Thus, the system, being only 75% sure that the car should be turned on will automatically send the user an alert requesting a decision on whether or not to turn the vehicle on. Once the user 121 provides an decision remotely on their remote device 210a, the decision engine 2218 updates the assumption module 2216 so that it can augment it's assumptions for an updated level of confidence on the next action trigger. These automatically and continually update the assumption and reasoning logic module 2216 in order to fine tune the level of confidence on acting without user input and learn the user's behavior for future decisions”) (¶188-189 “if the system had determined that the user typically starts his vehicle at 8 am but the user's calendar shows a meeting at 730 am located at a location that does not match the current location, the vehicle may assume that the car should be started at 725. They system will determine its level of confidence of the decision and may poll the user for a decision”) (¶¶ 183-192, i.e., ¶183 “This Assumption and reasoning logic module can take inputs from various systems and data streams including but not limited to GPS 2206, calendars 2208, traffic conditions 2204, local news 2202, past data of user behavior and interaction 2210, vehicle diagnostics 1926, user preferences 2214, user login profiles 506, environmental interpretations by sensors 2212, marketing deals 2224 among others. These inputs can be local and physical or remote and abstract via a network. The assumption and reasoning logic module 2216 compiles data from these sources to invoke decisions and actions on a decision and action engine 2218”; ¶ 192 “Cloud services 120 can communicate with other Internet data sources, and cloud applications of the user, such as calendars, appointment books, reservations, websites, merchants, mapping applications, discount providing applications, charge location services, payment services, parking services, vehicle avoidance services, etc.”) (claim 9 “wherein said data producing objects of the home include one or more of home lighting, home HVAC, home watering, home entertainment, home streaming of video or audio systems, home motions sensors, home camera systems, home occupancy sensors, home smoke detectors, home carbon monoxide sensors, home thermostats, home user interface devices, home speakers systems, home electronic door locks, home garage doors, home exterior doors, home alarm systems, home alerts, home notification systems, home internet devices, home internet of things (IOTs) devices, home networks, or combinations of two or more thereof”) (¶162 “collecting mapping data 614”) (¶ 192 “mapping applications”) (¶154 “providing access to the user account to view historical driving patterns, recent driving activities”) (¶¶ 157-160) (¶190 “using a degree of confidence to anticipate what the user will want to do in terms of engine start and stop, location destinations, preferences of temperature, driving habits and poll vehicle capacities to ensure the intended path the user usually takes is attainable. For example, the user usually drives a distance in the morning at a certain time, however, the vehicle's fuel supply will not allow for that distance to be traveled”) (¶ 271 day of the week calendar data 866, learn the preferences 868, explicit preferences 870, online calendars 872, device calendars 874, social media data 876, etc.”) 
With respect to claim 23, Penilla discloses a method, comprising: predicting, by a computer device, a time a user will start driving a vehicle (FIG. 19A-22D, i.e., FIG. 22D “learned behavior vehicle application”, “vehicle is usually started at 894 am and defrosted for 7 minutes when ice is present and usually departs at 811 am, but the user needs 12 minutes to refuel. Start vehicle at 7:52 am”) (¶185 “the assumption and reasoning logic engine has determined that the user may want to have his or her car automatically started at 7:55 am because the user typically starts the car at 8 am. Starting the car at five minutes early will allow the system to heat the vehicle to the user's typical liking. However, the assumption and reasoning logic may have only reached a level of confidence of 75% where 80% confidence is required to act without user input. Thus, the system, being only 75% sure that the car should be turned on will automatically send the user an alert requesting a decision on whether or not to turn the vehicle on. Once the user 121 provides an decision remotely on their remote device 210a, the decision engine 2218 updates the assumption module 2216 so that it can augment it's assumptions for an updated level of confidence on the next action trigger. These actions by the user automatically and continually update the assumption and reasoning logic module 2216 in order to fine tune the level of confidence on acting without user input and learn the user's behavior for future decisions”) (¶188-189 “if the system had determined that the user typically starts his vehicle at 8 am but the user's calendar shows a meeting at 730 am located at a location that does not match the current location, the vehicle may assume that the car should be started at 725. They system will determine its level of confidence of the decision and may poll the user for a decision”);
determining, by the computer device, freezing conditions (FIG. 22D, 22C “temperature is in the 30s”) (¶189 “if the temperature is in the 30s inside the vehicle, the user will most likely set the interior temperature to between 70 and 80 degrees, it is not likely that the user will use the are conditioning unit, if 
determining, by the computer device, a time to start a deicing system of the vehicle based
on the predicted time and the determined freezing conditions (FIG. 22D, 22C “temperature is in the 30s”) (¶189 “if the temperature is in the 30s inside the vehicle, the user will most likely set the interior temperature to between 70 and 80 degrees, it is not likely that the user will use the are conditioning unit, if there is ice on the windshield, the user will most likely defrost the windshield for 7 minutes before departure”); and
generating, by the computer device, an output to start the deicing system at the determined time (FIG. 22D “defrosted for 7 minutes when ice is present”), 22C “temperature is in the 30s . . . activate defrosting measures for 7 minutes before departure”) (¶189 “if the temperature is in the 30s inside the vehicle, the user will most likely set the interior temperature to between 70 and 80 degrees, it is not likely that the user will use the are conditioning unit, if there is ice on the windshield, the user will most likely defrost the windshield for 7 minutes before departure”),
wherein the predicting the time comprises: determining correlations between pre-driving activity data obtained from an Internet of Things device and/or a user device  (¶¶ 183-192, i.e., ¶183 “This Assumption and reasoning logic module can take inputs from various systems and data streams including but not limited to GPS 2206, calendars 2208, traffic conditions 2204, local news 2202, past data of user behavior and interaction 2210, vehicle diagnostics 1926, user preferences 2214, user login profiles 506, environmental interpretations by sensors 2212, marketing deals 2224 among others. These inputs can be local and physical or remote and abstract via a network. The assumption and reasoning logic module 2216 compiles data from these sources to invoke decisions and actions on a decision and action engine 2218”; ¶ 192 “Cloud services 120 can communicate with other Internet data sources, and cloud applications of the user, such as calendars, appointment books, reservations, websites, merchants, mapping applications, discount providing applications, charge location services, payment services, parking services, vehicle avoidance services, etc.”) (claim 9 “wherein said data producing objects of the home include one or more of home lighting, home HVAC, home watering, home entertainment, home streaming of video or audio systems, home motions sensors, home camera systems, home occupancy internet of things (IOTs) devices, home networks, or combinations of two or more thereof”) and
using the determined correlations to predict a future start time of the vehicle (FIG. 19A-22D, i.e., FIG. 22D “learned behavior vehicle application”, “vehicle is usually started at 894 am and defrosted for 7 minutes when ice is present and usually departs at 811 am, but the user needs 12 minutes to refuel. Start vehicle at 7:52 am”) (¶185 “the assumption and reasoning logic engine has determined that the user may want to have his or her car automatically started at 7:55 am because the user typically starts the car at 8 am. Starting the car at five minutes early will allow the system to heat the vehicle to the user's typical liking. However, the assumption and reasoning logic may have only reached a level of confidence of 75% where 80% confidence is required to act without user input. Thus, the system, being only 75% sure that the car should be turned on will automatically send the user an alert requesting a decision on whether or not to turn the vehicle on. Once the user 121 provides an decision remotely on their remote device 210a, the decision engine 2218 updates the assumption module 2216 so that it can augment it's assumptions for an updated level of confidence on the next action trigger. These actions by the user automatically and continually update the assumption and reasoning logic module 2216 in order to fine tune the level of confidence on acting without user input and learn the user's behavior for future decisions”) (¶188-189 “if the system had determined that the user typically starts his vehicle at 8 am but the user's calendar shows a meeting at 730 am located at a location that does not match the current location, the vehicle may assume that the car should be started at 725. They system will determine its level of confidence of the decision and may poll the user for a decision”)
	With respect to claim 24, Penilla discloses the pre-driving activity data comprises data
from a maps application of the user device (¶162 “collecting mapping data 614”) (¶ 192 “mapping applications”) (¶154 “providing access to the user account to view historical driving patterns, recent driving activities”) (¶¶ 157-160) (¶190 “using a degree of confidence to anticipate what the user will want to do in terms of engine start and stop, location destinations, preferences of temperature, driving habits and poll vehicle capacities to ensure the intended path the user usually takes is attainable. For example, 
With respect to claim 25, Penilla discloses the pre-driving activity data differs from
pattern data and calendar data device  (¶¶ 183-192, i.e., ¶183 “This Assumption and reasoning logic module can take inputs from various systems and data streams including but not limited to GPS 2206, calendars 2208, traffic conditions 2204, local news 2202, past data of user behavior and interaction 2210, vehicle diagnostics 1926, user preferences 2214, user login profiles 506, environmental interpretations by sensors 2212, marketing deals 2224 among others. These inputs can be local and physical or remote and abstract via a network. The assumption and reasoning logic module 2216 compiles data from these sources to invoke decisions and actions on a decision and action engine 2218”; ¶ 192 “Cloud services 120 can communicate with other Internet data sources, and cloud applications of the user, such as calendars, appointment books, reservations, websites, merchants, mapping applications, discount providing applications, charge location services, payment services, parking services, vehicle avoidance services, etc.”) (claim 9 “wherein said data producing objects of the home include one or more of home lighting, home HVAC, home watering, home entertainment, home streaming of video or audio systems, home motions sensors, home camera systems, home occupancy sensors, home smoke detectors, home carbon monoxide sensors, home thermostats, home user interface devices, home speakers systems, home electronic door locks, home garage doors, home exterior doors, home alarm systems, home alerts, home notification systems, home internet devices, home internet of things (IOTs) devices, home networks, or combinations of two or more thereof”).
With respect to claim 26, Penilla discloses wherein the predicting the time is based on a
combination of the pre-driving activity data and calendar and/or social media data from an
electronic calendar of the user and/or data from a social media account of the user (FIG. 19A-22D, i.e., FIG. 22D “learned behavior vehicle application”, “vehicle is usually started at 894 am and defrosted for 7 minutes when ice is present and usually departs at 811 am, but the user needs 12 minutes to refuel. Start vehicle at 7:52 am”) (¶185 “the assumption and reasoning logic engine has determined that the user may want to have his or her car automatically started at 7:55 am because the user typically starts the car at 8 am. Starting the car at five minutes early will allow the system to heat the vehicle to the user's typical updates the assumption module 2216 so that it can augment it's assumptions for an updated level of confidence on the next action trigger. These actions by the user automatically and continually update the assumption and reasoning logic module 2216 in order to fine tune the level of confidence on acting without user input and learn the user's behavior for future decisions”) (¶188-189 “if the system had determined that the user typically starts his vehicle at 8 am but the user's calendar shows a meeting at 730 am located at a location that does not match the current location, the vehicle may assume that the car should be started at 725. They system will determine its level of confidence of the decision and may poll the user for a decision”) (¶¶ 183-192, i.e., ¶183 “This Assumption and reasoning logic module can take inputs from various systems and data streams including but not limited to GPS 2206, calendars 2208, traffic conditions 2204, local news 2202, past data of user behavior and interaction 2210, vehicle diagnostics 1926, user preferences 2214, user login profiles 506, environmental interpretations by sensors 2212, marketing deals 2224 among others. These inputs can be local and physical or remote and abstract via a network. The assumption and reasoning logic module 2216 compiles data from these sources to invoke decisions and actions on a decision and action engine 2218”; ¶ 192 “Cloud services 120 can communicate with other Internet data sources, and cloud applications of the user, such as calendars, appointment books, reservations, websites, merchants, mapping applications, discount providing applications, charge location services, payment services, parking services, vehicle avoidance services, etc.”) (claim 9 “wherein said data producing objects of the home include one or more of home lighting, home HVAC, home watering, home entertainment, home streaming of video or audio systems, home motions sensors, home camera systems, home occupancy sensors, home smoke detectors, home carbon monoxide sensors, home thermostats, home user interface devices, home speakers systems, home electronic door locks, home garage doors, home exterior doors, home alarm systems, home alerts, home notification systems, home internet devices, home internet of things (IOTs) devices, home networks, or combinations of two or more thereof”) (¶162 “collecting day of the week calendar data 866, learn the preferences 868, explicit preferences 870, online calendars 872, device calendars 874, social media data 876, etc.”) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11-12, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0198525 to Dudar et al. (“Dudar”) in view of U.S. Patent Application Publication No. 2016/0244010 to Tseng et al. (“Tseng”)
	With respect to claims 1 and 15, Dudar discloses determining, by a computer device, a time a user will start driving a vehicle (¶ 38 “the vehicle 10 can be programmed to be conditioned at a particular 
determining, by the computer device, freezing conditions and a time to start a deicing system of the vehicle based on the predicted time and the determined freezing conditions (¶54–55 “BCM 64 may obtain future weather information from the information cloud 74 . . . a temperature drop, rain, snow, or some combination of these is expected at the location of the vehicle, the BCM 64 automatically schedules a wake-up a certain number of hours after the key-off . . . BCM 64 may then retrieve information from the sensors 68, the information cloud 74, or both, to confirm whether ice formation on the side windows 34 is likely. If so, the BCM 64 sends power to the contactor 58. The BCM 64 may then schedule another wake-up at a later time if future weather conditions continue to indicate that ice formation on the side windows 34 is likely”); and 
generating, by the computer device, an output to start the deicing system at the determined time (¶ 38 “vehicle 10 can be programmed to be conditioned at a particular time”) (¶ 37 “Conditioning the vehicle 10 prior to a drive cycle may include activating heating elements to melt ice or inhibit ice formation on the front window 30, the rear window 32, and the side windows 34”) (¶ 64 “Identifying weather conditions favorable for ice formation thus may result in an earlier wake-up or go-time for the vehicle 10”). 
Under a first interpretation, the computer of Dudar determines a vehicle start time in that it is “programmed” to precondition the vehicle based on a time a user will start a vehicle, however, it is unclear whether the programming is “prediction” based. However, predicting a time a user will start a vehicle was commonly known in the prior art.  For example, Tseng, from the same field of endeavor, discloses predicting a vehicle start time based on pre-drive activity and other observed behavior of the user (¶¶ 32–34 “This information could be used as one basis for determining when a likely vehicle start was going to occur . . . the vehicle may attempt to predict whether or not a user will utilize the vehicle based on predicted start times derived from observed behavior”)(FIG. 4).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention for a vehicle computer to predict vehicle start times since such a feature would be beneficial for users who cannot or desire not to be involved in time intensive programming (¶ 34 “In other examples, a user 
In addition, the combined teachings of Dudar in view of Tseng disclose wherein the predicted start time is based on pattern data1 (Tseng, ¶¶ 32–34 “user may have a calendar or other schedule indicia . . . vehicle may attempt to predict whether or not a user will utilize the vehicle based on predicted start times derived from observed behavior. The vehicle can build a model of user behavior over time, based on observed behavior, and thus can predict with some degree of success whether or not a user will engage in vehicle use”) (load projections 507, FIG. 5A) (Dudar, weather pattern data, ¶¶ 54-55 and 64 “The BCM 64 may obtain future weather information from the information cloud 74 during a key off cycle . . . The BCM 64 may then schedule another wake-up at a later time if future weather conditions continue to indicate that ice formation on the side windows 34 is likely”) 
the computer device determines a first confidence of the predicted start time based on the pattern data (Tseng, load projections 507, FIG. 5A) (Tseng, ¶7 “establish a likelihood of key-on during the time interval”) (Tseng, prediction schedule 601, FIG. 6) (Dudar, ¶54 “BCM 64 may then retrieve information from the sensors 68, the information cloud 74, or both, to confirm whether ice formation on the side windows 34 is likely”)
2 after the determining the first confidence (Tseng, update predictions 537/540, FIG. 5B) (Tseng, i.e., continually observed behavior alters the model to update predictions ¶ 33 “The vehicle can build a model of user behavior over time, based on observed behavior, and thus can predict with some degree of success whether or not a user will engage in vehicle use”) (Dudar, ¶64 “If the vehicle 10 is programmed to "wake-up" at 6:30 a.m. (i.e., first predicted start time) and begin to condition the vehicle 10 in preparation for the drive cycle, the vehicle 10 may "wake-up" earlier than 6:30 a.m. if conditions are favorable for ice so that the BCM 64 can send power to the contactor 58. Identifying weather conditions favorable for ice formation thus may result in an earlier wake-up or go-time for the vehicle 10” (i.e., pre-driving activity after first predicted start time”)); and 
the computer device determines a second confidence of the predicted start time based on the pattern data and the pre-driving activity data (Tseng, auto-update, YES, 619, FIG. 6) (¶ 38 “any key-on during the time interval "adds" to the likelihood of future key-ons during that time interval”) (¶ 39 “indicating increased future likelihood of key-on) is provided 205” wherein key-on is pre-driving activity since key-on necessarily occurs prior to driving taking place) (¶41 “an update that could be utilized for a positive or negative update in conjunction with a learning process such as exemplified in FIG. 2 . . . In addition to knowing common start times, human behavior is often based on a schedule, which is reflected in common actions on similar days of the week in different weeks . . . for a person heading to work at 7 AM from Monday-Friday, but not using a vehicle until noon to go to the gym on Saturday and at 10:30 AM for church on Sunday, predictions of a 7 AM start would not be used on Saturday or Sunday, and the noon and 10:30 predictions would develop for Saturday and Sunday respectively. Accordingly, a day of week update 303 could be processed”) (Tseng, ¶42 “key-on predictions may be made location-dependent another wake-up at a later time if future weather conditions continue to indicate that ice formation on the side windows 34 is likely”).
With respect to claim 2, as best understood in view of the 112(b) rejection above, Dudar in view of Tseng disclose the predicting the time is based: the pattern data; the pre-driving activity data; and calendar and/or social media data of the user (Tseng, ¶¶ 32–34 “user may have a calendar or other schedule indicia . . . vehicle may attempt to predict whether or not a user will utilize the vehicle based on predicted start times derived from observed behavior. The vehicle can build a model of user behavior over time, based on observed behavior, and thus can predict with some degree of success whether or not a user will engage in vehicle use”) (Tseng, ¶35 “calendar or observed behavior”) (Tseng, ¶43 “learned key-on map can provide the information, which is updated based on detected or non-detected events”) (¶ 46 “remote device location . . . probability matrix or other predictive algorithm data source is accessed for the given time/day/location 403. This data is based on previously observed behavior for the day, time interval and/or location”) (¶ 53 “likelihood may be based on aggregated observed behavior (e.g., without limitation, of the past X occurrences of the specified time interval, key-on has occurred Y times) (Tseng, ¶¶ 64-65 “updates may be made to a driver schedule so that discrepancies observed over time with based on observed behavior. This schedule is generated based on the observed behavior of the driver, and is different from the existing, established actual schedule”) (Dudar, weather pattern data, ¶¶ 54-55 and 64 “The BCM 64 may obtain future weather information from the information cloud 74 during a key off cycle . . . The BCM 64 may then schedule another wake-up at a later time if future weather conditions continue to indicate that ice formation on the side windows 34 is likely”).
 With respect to claims 3 and 22, Dudar in view of Tseng disclose the pattern data comprises data observed from the user's historic driving patterns with the vehicle; the pre-driving activity data comprises data obtained from an Internet of Things device and/or a user device; and the pre-driving activity data differs from calendar and/or social media data comprises data from an electronic calendar of the user and/or data from a social media account of the user (Tseng, ¶35 “calendar or observed behavior”) (Tseng, ¶43 “learned key-on map can provide the information, which is updated based on detected or non-detected events”) (¶ 46 “remote device location . . . probability matrix or other predictive algorithm data source is accessed for the given time/day/location 403. This data is based on previously observed behavior for the day, time interval and/or location”) (¶ 53 “likelihood may be based on aggregated observed behavior (e.g., without limitation, of the past X occurrences of the specified time interval, key-on has occurred Y times) (Tseng, ¶¶ 32–34 “user may have a calendar or other schedule indicia . . . vehicle may attempt to predict whether or not a user will utilize the vehicle based on predicted start times derived from observed behavior. The vehicle can build a model of user behavior over time, based on observed behavior, and thus can predict with some degree of success whether or not a user will engage in vehicle use”) (Tseng, ¶¶ 64-65 “updates may be made to a driver schedule so that discrepancies observed over time with respect to projected vs. actual start times, or, for example, schedule start times that never actually occur, may be changed/removed on the schedule . . . the process assembles a prediction schedule 601, based on when the vehicle is predicted to be started based on observed behavior. This schedule is generated based on the observed behavior of the driver, and is different from the existing, established actual schedule”) (Tseng, FIG. 4) (Tseng, claim 1 “processor 
With respect to claim 4, Dudar in view of Tseng disclose wherein the weather data comprises at least one selected from a group consisting of: forecast weather data obtained from a service; forecast weather data extrapolated from sensors (Tseng, ¶ 52 “can vary based on interior/exterior temperatures, time of day, weather, etc.”) (Tseng, ¶ 57 “weather is checked 521. This could be as simple as taking an exterior or interior temperature, or could involve obtaining a prediction for upcoming weather as well”) (Dudar, ¶¶ 52–54 “BCM 64 obtains weather condition information from sensors 68 mounted to the vehicle 10. The sensors 68 can include temperature sensors, humidity sensors, such as thermistors within the belt line seal 46 or another portion of the vehicle 10. Other types of sensor capable of collecting information relevant to ice formation may include cameras with intelligent vision software, radars, rain sensors, infrared sensors etc. . . . BCM 64 instead, or additionally, receives weather condition information from an information cloud 74 that is separate from the vehicle 10. The weather information may be associated with the location of the vehicle 10. The weather information may include temperatures, humidity levels, future temperatures, future humidity levels, or some combination of these”). 
With respect to claim 5, Dudar in view of Tseng disclose wherein the weather data comprises at least one selected from a group consisting of: forecast weather data obtained from a service; forecast weather data extrapolated from sensors (Tseng, ¶ 52 “can vary based on interior/exterior temperatures, time of day, weather, etc.”) (Tseng, ¶ 57 “weather is checked 521. This could be as simple as taking an exterior or interior temperature, or could involve obtaining a prediction for upcoming weather as well”) (Dudar, ¶¶ 52–54 “BCM 64 obtains weather condition information from sensors 68 mounted to the vehicle 10. The sensors 68 can include temperature sensors, humidity sensors, such as thermistors within the belt line seal 46 or another portion of the vehicle 10. Other types of sensor capable of collecting information relevant to ice formation may include cameras with intelligent vision software, radars, rain 
With respect to claim 6, Dudar in view of Tseng disclose wherein the determining the time to start the deicing system comprises determining an amount of time to melt ice on a windshield of the vehicle (Dudar, ¶ 59 “If the side window 34 is in the closed position of FIGS. 2 and 3, power from the power supply 60 will flow through the contactor 58 to the heating element 50 to melt ice on the side window 34 or mitigate ice formation on the side window 34. After expiration of a timer, or a response from a thermistor sensor, the BCM 64 may discontinue sending power to the contactor 58”)
With respect to claim 8, Dudar in view of Tseng disclose the computer device comprises a server that is remote from the vehicle; and the generating the output comprises the server transmitting an instruction to the vehicle to start the deicing system (Tseng ¶ 29 “in certain embodiments, the exemplary processes may be executed by a computing system in communication with a vehicle computing system. Such a system may include, but is not limited to, a wireless device (e.g., and without limitation, a mobile phone) or a remote computing system (e.g., and without limitation, a server) connected through the wireless device. Collectively, such systems may be referred to as vehicle associated computing systems (VACS)”)
With respect to claim 9, Dudar in view of Tseng disclose the computer device is in the vehicle; and the generating the output comprises the computer device generating one or more control signals that activate the deicing system (Tseng ¶ 29 “In addition to having exemplary processes executed by a vehicle computing system located in a vehicle”). 
With respect to claim 11, Dudar in view of Tseng disclose the computer device uses at least one algorithm to predict the time the user will start driving the vehicle, and further comprising obtaining feedback and using machine learning to adjust the at least one algorithm based on the feedback (Tseng, FIG. 4-6) (Tseng, ¶ 41 “an update that could be utilized for a positive or negative update in conjunction with a learning process”) (Tseng, ¶ 43 “system can learn not only when, but where, key-ons occur, and if 
With respect to claim 12, Dudar in view of Tseng disclose the computer device uses at least one algorithm to determine the time to start the deicing system, and further comprising obtaining feedback and using machine learning to adjust the at least one algorithm based on the feedback (Tseng, FIG. 4-6) (Tseng, ¶ 41 “an update that could be utilized for a positive or negative update in conjunction with a learning process”) (Tseng, ¶ 43 “system can learn not only when, but where, key-ons occur, and if there is a deviation in key-on occurrence between locations, the data can be separated for a more refined prediction capability”) (Tseng, ¶¶ 34–35 “the vehicle may attempt to predict whether or not a user will utilize the vehicle based on predicted start times derived from observed behavior . . . Once the process knows (from a calendar or based on observed behavior) whether or not a vehicle will be used, the process can then engage in pre-conditioning of the vehicle . . . could include warming up/cooling the battery, warming/cooling seats, cracking windows, defrosting a windshield”) (Tseng, FIG. 5A-5B, precondition 521, execute preconditioning 531, update predictions 537/545, load predictions 507, check weather 523, check settings 515) (Tseng, ¶ 57, 59, 60-61 “process may begin (or instruct initialization of) the preconditioning 531. Typically, the process will begin some tunable period of time prior to a vehicle projected start time . . . may vary based on how significant a degree of preconditioning is needed (i.e., a small temperature change may require two-three minutes of preconditioning, whereas a large change may require ten to fifteen minutes). Since the efficiency of heating and cooling systems may diminish over time, the process could, if desired, track how long it takes to change from one temperature to another, and base the time period on the projected time to change the temperature to the desired temperature from the present temperature . . . update may be made to any prediction process”) (Dudar, ¶¶ 49-56 “conditions are appropriate for ice formation on the side window 34. The BCM 64 may additionally power other heating elements associated with the front window 30, the rear window 32, or both . . . BCM 64 may rely on weather information to determine if the contactor 58 should receive power . . . BCM 64 may obtain future weather information from the information cloud 74 during a key off cycle. If, for example, a temperature drop, rain, snow, or some combination of these is expected at the location of the vehicle, the BCM 64 automatically schedules a wake-up a certain number of hours after the key-off . . . BCM 64 may  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar in view Tseng and further in view of U.S. Patent Application Publication No. 2012/0234816 to Petrenko et al. (“Petrenko”) 
Dudar in view of Tseng are silent as to measuring an amount of ice on a windshield. Petrenko, from the same field of endeavor, discloses wherein the determining the amount of time to melt the ice on a windshield of the vehicle comprises determining an amount of ice on the windshield (¶¶ 54–55 “Ice adherent to a windshield comes in various forms. Ice may be clear, solid, dense ice such as may form from freezing rain. Ice may also be less dense ice formed from adherent snow or frost. In an embodiment, sensors 305 include sensing apparatus adapted to determine a density of the ice adherent to the windshield. In an embodiment, such sensing apparatus operates by measuring dielectric properties of the ice at high frequency. In embodiments having sensing apparatus adapted to measuring ice density, controller-timer 303 is adapted to determine the initial deicing pulse duration based upon both outside air ambient temperature and ice density, in an alternative embodiment controller-timer 303 determines the initial pulse duration by interpolating into a table of at least two dimensions, with one dimension being ambient air temperature and another being ice density . . . controller-timer 303 is adapted to determine the initial deicing pulse duration sufficient to melt a boundary layer of ice of between one micron and two tenths millimeter thickness based upon at least the outside air ambient temperature, ice density, and air velocity; in an embodiment the initial deicing pulse duration is determined by interpolation in a table of at least three dimensions”) (¶78 “the windshield deicing system operates as depicted in FIG. 11. Once activated, the controller-timer 303, 403 uses sensors 305, 405 to measure an ambient air temperature. In some particular embodiments, controller-timer 303, 403 also measures 904 ice density, windspeed, and in some variant embodiments ice thickness; the ambient air temperature, ice density, ice thickness, and any other measurements to compute an initial deicing time”).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to determine an amount of ice, as taught by Petrenko, in the system of Dudar in view of Tseng in order to improve the accuracy of determining when the vehicle is sufficiently pre-conditioned for a vehicle start time since an amount of ice determines how much time is needed to sufficiently defrost or clear ice for vehicle use. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar in view Tseng and further in view of U.S. Patent No. 5,277,038 to Carr et al. (“Carr”)
With respect to claim 10, Dudar in view of Tseng disclose selectively actuating a de-icing system without the engine running (Tseng, ¶¶ 60-62 “Once preconditioning has been approved or if approval is not needed, the process may begin (or instruct initialization of) the preconditioning 531. Typically, the process will begin some tunable period of time prior to a vehicle projected start time . . . the vehicle is preconditioning, but the vehicle has not yet been started 539”) (Tseng, claim 5 “the preconditioning includes engaging a vehicle window defrost”) (Dudar, ¶¶ 35–39 “Conditioning the vehicle 10 prior to a drive cycle may include activating heating elements to melt ice or inhibit ice formation on the front window 30, the rear window 32, and the side windows 34”).
However, Dudar in view of Tseng fail to specifically disclose wherein the deicing system comprises: an insulated receptacle in a first fluidic circuit between an engine of the vehicle and a radiator of the vehicle; a pump and a heat exchanger in a second fluidic circuit in communication with the insulated receptacle. Carr, from the same field of endeavor, discloses a deicing system (“window defrost”, FIG. 1) which comprises: an insulated receptacle (thermal storage reservoir, 80, FIG. 2) (col. 4, l. 60-col. . 

Allowable Subject Matter
Claims 14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons indicating allowable subject matter.  The prior art does not teach, disclose or suggest the limitation of “generating the output to start the deicing system comprises: generating a first output to deice a first zone of the vehicle based on the determining the first confidence; and generating a second output to deice a second zone of the vehicle based on the determining the second confidence” as recited in claims 14 and 21 in combination with “the predicted start time is based on pattern data; the computer device determines a first confidence of the predicted start time based on the pattern data; the computer device obtains pre-driving activity data after the determining the first confidence; and the computer device determines a second confidence of the predicted start time based on the pattern data and the pre-driving activity data” as recited in claims 1 and 15, respectively, in combination with “predicting, by a computer device, a time a user will start driving a vehicle; determining, by the computer device, freezing conditions; determining, by the computer device, a time to start a deicing system of the vehicle based on the predicted time and the determined freezing conditions; and generating, by the computer device, an output to start the deicing system at the determined time” as recited in claims 1 and 15, respectively in combination with all other limitations recited in claims 1 and 14 and 15 and 21, respectively, resulting in a “style of incremental actuation creates a prioritization level approach based on probability” wherein “different windows of the vehicle are deiced in a staged process” (Spec. ¶20). 

Citation of Prior Art
US 20160342906, “Situation forecast mechanisms for internet of things integration platform” is cited to disclose:
1. A method comprising: receiving a plurality of activity data streams at an Internet of things (IoT) integration platform, wherein the IoT integration platform is implemented in a computer system and connected to multiple data sources from different vertical IoT solutions, wherein the data sources include one or more IoT devices, general-purpose mobile devices, solution-specific computer server systems, third-party computer server systems, IoT-solution specific Web server systems, or any combination thereof; updating a plurality of evolving context indicators associated with one or more trackable entities in the IoT integration platform based on the plurality of activity data streams, wherein the evolving context indicators change over time; training one or more machine learning models based on a historical log of the plurality of evolving context indictors, activity data from the plurality of activity data streams, or a combination thereof; and forecasting a contextual situation associated with a target entity by testing a subset of the plurality of evolving context indicators within a timeframe against the one or more machine learning models.
5. The method of claim 2, wherein said defining includes automatically generating the set of possible contextual situations by analyzing a historical log of the activity data streams, the historical log of the evolving context indicators, or a combination thereof.
20. A computer readable data memory storing computer-executable instructions that, when executed by a computer system, cause the computer system to perform a computer-implemented method, the computer-executable instructions comprising: instructions for collecting data from a plurality of Internet of Things (IoT) devices; instructions for labeling the data based on entity-specific context, wherein the entity-specific context corresponds to a user account, a device, a location, or any combination thereof; 
0033] FIG. 2 is a block diagram illustrating an example system environment of an internet of things (IoT) integration platform system 200. The IoT integration platform system 200 includes IoT devices 202, such as the IoT devices 102 of FIG. 1. IoT devices 202, for example, can be smart phones, smart watches, smart sensors (e.g., mechanical, thermal, electrical, magnetic, etc.), networked appliances, networked peripheral devices, networked lighting system, communication devices, networked vehicle accessories . . . mechanisms for outputting . . . heat” 
41 a data correlation module 306
62 For example, the IoT devices 324 are devices like switches, routers, light bulbs, fridge, TV, car, etc.
67 Context may work to predict a future situation based on datasets collected from the IoT devices
[0079] For example, users may be able to see a life log with places the user has been, activity tracking data, health statuses, calendar events, weather data—all data correlated together over the timeline of the day. Additionally, the user may be able to add his/her custom events on the “life line”. The “life-line” is thus user specific. The accessibility and/or configurability of the “life-line” may be secured via privacy settings per user. Data (e.g., measurements, commands, status updates, and etc.) coming from the IoT devices 324 may be aggregated, analyzed, and/or correlated via the data correlation module 306 and/or the data analysis module 308. An advantage of the data analysis and data correlation is generation of one or more layers of contextual, correlative, and/or semantic insights, trigger events, and/or actions. The data analysis module 308 may apply machine learning on the analyzed and/or correlated data coming from the three layers described above and create a sense of “cognition”—understanding of contextual, correlative, and/or semantic events in a user's life. These layers enable predictive or reflective comprehension of user and/or IoT device behavior patterns and/or trends, and may further enable synthesis of generalizations of user and/or IoT device activity or need.
[0073] The data analysis module 308 may calculate the set of context in real-time as data is reported from the IoT devices. Absolute and/or relative timing of IoT device data may be used for temporal context. For example, the data correlation module 306 may correlate IoT device activation times from IoT devices in the same room. The data analysis module 308 can then compute a user relevant context from the device 
82 logical IoT devices rule may be implemented through a natural language indication by “when I leave home, turn off my lights and start my Roomba vacuum cleaner” or “when I finish exercising, then cool down my car”.
[0084] As an example, the rule generation module 310 may have created a context-based rule of “if user left the house then turn off all in-house devices.” The event track module 316 through the data analysis module 308 may be able to detect in real-time that a “user has left the house” context at time point T1. Thus in response to the detection of the conditional event at time T1, the rule execution module 314 may execute multiple shutdown commands to multiple IoT devices at the user's home address.
[0086] The rules may include conditionals based on events, context, user trigger, time trigger, or any combination thereof. The rule generation module 310 may be coupled a rule management interface that enables selection(s) of a conditional followed by selection(s) of a command. A rule recommendation may be determined by an adaptive learning mechanism, such as by user behavior pattern (e.g., every morning the user turns on the air conditioning to 70 degrees), by user-profiling (e.g., other users of the same age and/or gender prefer to have a health report aggregated from health-related IoT devices and therefore a rule to generate a health report is created), or by social triggers (e.g., a friend who owns a Tesla decides to send over his IoT device rules associated with owning a Tesla).
[0148] An IoT integration platform can generate situation forecasts associated with a target entity that is trackable by the IoT integration platform. The target entity can be an individual device, a location, an individual person associated with an IoT integration platform account, a group of individual persons, devices or places, or any combination thereof. The IoT integration platform can generate the situation forecasts continuously or periodically according to a preset schedule. A situation forecast is a prediction of an occurrence of a contextual situation associated with the target entity. A contextual situation can be selected from a set of enumerated possible situations. An enumerated possible situation can be associated with one or more profile attributes of the target entity and/or one or more profile attributes of one or more related entities, which are in turn associated with the target entity. In some a potential user activity occurring at a particular time frame. Forecasting contextual situations enable the IoT integration platform to predict within a predictable statistical confidence level that a particular context situation is going to happen. Forecasting can be requested for any point in time in the future (e.g., minutes from now, next day, next week, next month). A “point in time” can be a specific timestamp or a timeframe defined by a starting timestamp and a duration or an ending timestamp.
[0152] In some embodiments, the situation forecasts can be used to generate action recommendations via the IoT integration platform. Upon the user's approval, the IoT integration platform can execute one or more of the recommended actions via the IoT devices and general-purpose computing devices connected to the IoT integration platform. For example, a recommended action can be rearrangement of a calendar on a mobile device. In another example, a recommended action can be sending of an email from a mobile device. In yet another example, a recommended action can be configuring a schedule of an IoT device, such as a networked thermometer or a networked smart lock. In one example, the situation forecasting can predict at a specific timeframe someone would be at a specific location
154 In other examples, contextual situations for a target entity that represents a device can include: “the Device will be on,” “Device will be off,” “Thermostat will be at 27° C.,” “the Device will be at [specific state],” or any combination thereof.
159 running a recognition process to identify potential states on a historical log of raw activity from the plurality of activity data streams, or any combination thereof).
[0160] The context indicators can include current profile or historical profiles of trackable entities related to the target entity, previously or concurrently forecasted situations of the related trackable entities, current entity state or historical entity states of the related trackable entities, current state or historical states of an entity graph
162 For example, if a target entity is a location (e.g., home of one or more user accounts), then related trackable entities may include devices directly associated with the target entity. If all home related devices 
[0165] For example, when computing a situation forecast for person (e.g., user A) and the person has never connected to home automation device X, but the IoT integration platform knows that device X is located at the person's home, then the IoT integration platform induces that there is actually invisible link between person A and device X. For example, the IoT integration platform can determine the location(s) of device X from an activity data stream from device X and update the location(s) as a profile attribute of a historical profile of device X. Such links are created based on link analysis and clustering. And these links contribute to situation forecasting and enable detection of additional significant nodes and/or edges that might be the subject of forecasting calculations.
[0166] Device specific data come from one or more of the activity data streams. In each data source, a user can give permission to the IoT integration platform to extract information from a general-purpose computing device or an IoT device associated with the user. Such information can improve the user's experience for communicating with other people, places and devices. For example, the device specific data can include activity tracker data, blood pressure data, calendar data, or any combination thereof. For example, a doctor appointment in a person's calendar may impact person behaviors. Blood glycose data can impact person's wellbeing and might cause change in user's behaviors. Different application service partners and IoT solution partners can connect their devices and software application data with the IoT integration platform to further enrich the machine learning models of the IoT integration platform.
[0167] Each historical profile can correspond to a single trackable entity. A historical profile can include one or more profile attributes. The profile attribute can be an enumerated value, such as “male” or temperature, heartbeat, time, location coordinate, IP address, physical address, or any combination thereof.
[0170] All data is collected anonymously and serves the purpose of situation mapping in statistical aspects. Profiles can be computed periodically as an offline process or as part of online process every time that an event is detected. The IoT integration platform detects these events with certain confidence (e.g., within a statistical confidence level) and saves the relevant historical snapshots of the events to a historical log in the data storage of the IoT integration platform. Historical profiles can be kept in one or more graph structures, one or more non-schematic document structures, one or more files, or any combination thereof.
[0175] Location/place specific situation, person specific situation, and device specific situations can impact one another. For example, detecting that my home has multiple people (e.g., having guests at home) impacts personal behavior. In another example, if usually all devices at home would be turned off at a particular time, a situation forecast of the device may be that the “device will be off.” However, if there is a location specific situation forecast that determines “multiple people at home,” the device specific situation forecast can be changed to “device will be on.” All devices, people, places that interact with each other impact the forecasting situation with each one of them.

Previously Cited Prior Art
US Patent Application Publication No. 20180005084 to IBM is cited for a “method for black ice detection and prediction” including social media
German Patent Application Publication DE102012207925A1 is cited for disclosing a method for controlling snow and ice removal device in turned-off motor car, involves determining whether necessity for snow and ice removal is required, and causing snow and ice removal such that removal is completed to planned use start. 
Citation of Prior Art related to withdrawn claims 16-20
U.S. Patent Application Publication 20200116857 is cited to detect ice thickness on windshield and then picks a way to get rid of it, wipers, defrost, etc:

[0058] In step 280, a responsive vehicle action is determined. In many embodiments, this step can be carried out by the electronic control unit 16. In one embodiment, the precipitation type, precipitation thickness, and/or precipitation density can be sent from the radar 14 to the electronic control unit 16. The electronic control unit 16 can then identify or determine a particular vehicle action to carry out in response to the detected precipitation. In at least some embodiments, this responsive vehicle action can be determined based on the precipitation type, precipitation thickness, and/or precipitation density. And, in some embodiments, this responsive vehicle action can be further based on the particular region of interest and/or a type of region that the region of interest corresponds to. For example, when snow is detected in the air in front of the vehicle, the electronic control unit 16 can select or activate the windshield wipers 22. As another example, when snow is detected on the windshield with a thickness greater than or equal to a predetermined amount, then a HVAC function of the HVAC 20 can be activated to heat the windshield thereby melting the snow and, in a particular embodiment, the level or amount of heating can be selected based on the precipitation layer thickness and/or precipitation density. Then, once the thickness of the snow falls below the predetermined amount, the windshield wipers 22 can be activated to remove the melted snow from the windshield. The method 200 then continues to step 290.
U.S. Patent 6144906 is cited to disclose:

It should be appreciated that the current wipe time is directly related to the motor torque which is, in turn, related to the amount of rain on windshield 24.
the wiper system 10 adapt to varying conditions without requiring vehicle operated interface. The time duration per wipe cycle is measured by the microprocessor 14 and the time measurement directly and consistently corresponds to a torque value or an amount of load on the wiper blades 18 and 20 which, as mentioned earlier, corresponds to the amount of water on windshield 24 –
However, this reference differs in that that’s just how much force is pushing with, not deflection of wiper blades. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are unpersuasive. 
With respect to claim 1, (cited portion formerly claim 13), Applicant asserts (Amend. 10) that Tseng does not teach: “the computer device obtains pre-driving activity data after the determining the first confidence; and the computer device determines a second confidence of the predicted start time based on the pattern data and the pre-driving activity data” because “Tseng's step 537 involves updating the predicting processes or data-log after determining the vehicle has been started” (emphasis original). As a result, Applicant reasons that Tseng cannot teach "the computer device determines a second confidence of the predicted start time based on the pattern data and the pre-driving activity data." (Amend. 12). Furthermore, Applicant reasons that “there is no apparent reason to determine a predicted start time after the vehicle has already been started”.  
However, the broadly recited claim language does not exclude prior art that teaches predictions based on previous vehicle starts to predict future vehicle starts, as is taught by Dudar in view of Tseng (i.e., Tseng, ¶¶ 33, 38-39, 41, 64-65, claim 1; Dudar, ¶¶ 37-38, 54-56, 64). Rather, the Applicants own specification teaches that predicted start times are continually and progressively updated and refined predicted start time after the vehicle has already been started”,  which is also used to calculate a confidence level of the predicted start time, i.e., ¶51: 
analysis module 180 analyzes historic driving activities of the vehicle (e.g., start times of the engine 105 as reported by the computer 140) and data from IoT devices 192 and/or user devices 196, and based on this the analysis module 180 determines correlations between data from one or more of the IoT devices 192 and/or user devices 196 and the historic start times of the engine 105 . . . For example, the user may have a smart coffee machine equipped with an IoT device 192 that reports when the coffee machine is turned on, and the analysis module 180 may determine by analyzing historic data from the computer 140 and the smart coffee machine that there is a 70% confidence that the user will start the vehicle 30 minutes after starting the smart coffee machine on a weekday

Clearly, the reason for predicting a start time after a vehicle has already been started is to improve the prediction by learning from how close the previous prediction was to being correct. This is the precise teaching disclosed in the combined teachings of Dudar in view of Tseng as well as in Applicants own specification. (Tseng: ¶¶ 38-39 “a day is broken into a series of time intervals, and any key-on during the time interval "adds" to the likelihood of future key-ons during that time interval . . . likelihood values for a given time period can be reduced by tracking information indicating that no key-on was processed . . . For each interval, if the vehicle was keyed-on, a positive update (indicating increased future likelihood of key on) is provided 205. If the vehicle was not keyed-on, a negative update (indicating a decreased likelihood of key-on at that time) is provided 207. While this is a fairly simple model, it demonstrates one way in which the likelihood of departure during a given time window can be determined and modified; ¶41 “an update that could be utilized for a positive or negative update in conjunction with a learning process such as exemplified in FIG. 2 . . . human behavior is often based on a schedule . . . similar days of the week . . . person heading to work at 7 AM from Monday-Friday, but not using a vehicle until noon to go to the gym on Saturday and at 1 0:30 AM for church on Sunday, predictions of a 7 AM start would not be used on Saturday or Sunday, and the noon and 1 0:30 predictions would develop for Saturday and Sunday respectively. Accordingly, a day of week update 303 could be processed”; ¶ 33 “The vehicle can build a model of user behavior over time, based on observed behavior, and thus can predict with some degree of success whether or not a user will engage in vehicle use”); Cf. Spec. ¶ 62 (“the system employs machine learning to improve the accuracy of . . . predictions . . . employ machine learning to improve the accuracy each of (i) the predicted time the user will start driving the vehicle . . . the analysis module 180 is configured to monitor when the user actually starts driving the vehicle, and compare the time the user starts driving the vehicle to the predicted time the user will start driving the vehicle. Based on this comparison, the analysis module 180 may modify the algorithm(s) that are used to predict the time the user will start driving the vehicle.”). 
Furthermore, claims 2-3 require “predicting the start time is based on . . . the user’s historic driving patterns with the vehicle” which Applicant explicitly defines to include previous start times (¶51 “historic driving activities of the vehicle (e.g., start times of the engine 105 as reported by the computer 140)”).  
Furthermore, it is important to note that the specification does not provide any limiting definition for “pre-driving activity”.  Rather, the term is extremely broad in view of the specification and includes activity that occurs after driving occurs (¶ 51 “pre-driving activity data comprises data from IoT devices 192 and/or user devices 196 . . . analysis module 180 analyzes historic driving activities of the vehicle (e.g., start times of the engine 105 as reported by the computer 140) and data from IoT devices 192 and/or user devices 196”; ¶ 67 “In embodiments, the pre-driving activity data is obtained from IoT devices 192 and/or user devices 196. In embodiments, the analysis module 180 determines correlations between historic driving data and historic data from the IoT devices 192 and/or user devices 196” (i.e., pre-driving activity data does not require a correlation; historic pre-driving activity occurs after some driving occurs) wherein the specification merely provides examples of what pre-driving activity could be or sources it could be obtained from (i.e., ¶15 “pre-driving activity data comprises determined correlations between the user's driving behavior and data from IoT (Internet of Things) devices and/or user devices”;  ¶ 55 “a determined pre-driving activity correlation ( e.g., the user opened the cabinet drawer at 5:30 PM) to predict with 96% confidence that the user will start the vehicle 100 at 5:35 PM.”; claim 3: the pre-driving activity data comprises data obtained from an Internet of Things device and/or a user device). Accordingly, Applicants arguments with respect to claim 1 are unpersuasive. 
The recitations of claims 2-12 and 21-26 in the amendment do not present any additional arguments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No limiting definition is provided for “pattern data” in the specification but includes weather pattern data  (¶58 “pattern of weather . . . based on data from plural weather sensors 194”)
        2 the specification does not provide any limiting definition for what “pre-driving activity” is.  Rather, the term is extremely broad in view of the specification and includes activity that occurs after driving occurs wherein the specification merely provides examples of what pre-driving activity could be or sources it could be obtained from (¶ 67 “In embodiments, the pre-driving activity data is obtained from IoT devices 192 and/or user devices 196. In embodiments, the analysis module 180 determines correlations between historic driving data and historic data from the IoT devices 192 and/or user devices 196” (i.e., pre-driving activity data does not require a correlation; historic pre-driving activity occurs after some driving occurs); (¶15 “In embodiments, pre-driving activity data comprises determined correlations between the user's driving behavior and data from IoT (Internet of Things) devices and/or user devices”;  ¶ 55 “a determined pre-driving activity correlation ( e.g., the user opened the cabinet drawer at 5:30 PM) to predict with 96% confidence that the user will start the vehicle 100 at 5:35 PM.”; claim 3: the pre-driving activity data comprises data obtained from an Internet of Things device and/or a user device).